 
LETTER OF INTENT
 
Between
GREEN ENERGY LIVE, INC.
And
JEFFERY PECK
 
CONCERNING
STOCK PURCHASE ACQUISTION AGREEMENT OF PECK ELECTRIC, INC. BY GREEN
ENERGY LIVE, INC.

--------------------------------------------------------------------------------

 
This Letter of intent is made this 12th day of November 2008 between Green
Energy Live, Inc. ("GELV") and Jeffery Peck (together the "Sole Owner"), sole
shareholder of Peck Electric, Inc. ("PEI").
 
RECITALS
 
WHEREAS, Sole Owner have indicated their intention to sell their ownership
interests of Contemplated Sale Items;
 
WHEREAS, GELV have indicated their intention to purchase the Contemplated Sale
Items;
 
NOW, THEREFORE, in consideration of furthering their respective business
interests, GELV and Sole Owner do hereby agree as follows, with the intention
that this Letter of Intent will be binding and be implemented under the
contemplated terms of a Definitive Agreements ("Definitive Agreements"), see
attached Exhibit A.
 
This is a letter of intent and the final terms of the agreement may change as to
suit the findings of the due diligence, but be in the spirit of the forthcoming
items:
 
  1. 
The Intentions proposed in this Letter of Intent and Definitive Agreements may
change. As the due diligence process continues, both parties may desire
cohesively to change the intentions of the transaction. Both parties may do so
upon written consent of all parties.

 
a.  
Cooperation in Due Diligence. Sole Owner shall cooperate in the due diligence of
the Contemplated Sale Items and shall provide all the necessary paperwork to
prove their  ownership of the Contemplated Sale Items.

 
b.  
Audits. If GELV is unsatisfied with the status of PEI after the Audit of PEI is
complete, GELV may terminate this Letter of Intent.
    c.   Timeline:

 
i.  
December 2008 Filing: GEL files additional shares with the Securities and
Exchange Commission ("SEC"). See Section 4 of this Letter of Intent.

 
ii.  
Effective Registration 30 to 90 Days after Filing: Waiting for Approval from SEC
for approval of registration of additional shares.


 
 
 

--------------------------------------------------------------------------------

 
 
 
  iii.  
60 Days from Effective Registration: Approximately 60 days after Effective
Registration, GELV shall make the first payment of Total Purchase Price under
the Note, See Section 3 of this Letter.

 
2. 
Contemplated Sale Items. a. Sole Ownership in Peck Electric, Inc.
   

3.  
Contemplated Total Estimated Purchase Price in Securities and/or Monies. The
contemplated purchase price is Five Million Dollars ($5,000,000) ("Total
Purchase Price"). It is contemplated that a Promissory Note ("Note") will be
used for this purchase.

 
4.  
Conditions for Purchase of Contemplated Sale Items. Sole Owner agrees and
represents their understanding that the Definitive Agreements are dependent upon
PEI completing a PCAOB certified financial audit, paid for and handled by GELV,
and a GELV successful registration of an additional 20,000,000 GELV common
shares with the Securities and Exchange Commission ("SEC").

 
5.  
Formation. PEI shall be acquired by GELV through a reverse triangular merger.
PEI shall be merged into a subsidiary of GELV, The subsidiary shall be called
"GELV Cloud I, Inc." PEI shall be the surviving company. Owner Interests in PEI
shall be transferred to GELV. Sole Owner shall be paid the Purchase Price.

 
6.  
Outside Consultant and Audit Costs. Each party shall pay for their own
consultant/counsel. GELV shall pay for the Audit costs.

 
7.  
Non-Disclosure of Terms and other Discovered Information. No party shall
disclose any and all material information to third parties without the other
party's approval. Seller shall not engage other potential purchasers once the
Audit procedure has started.

 
IN WITNESS WHEREOF, intending to be bound, the parties do hereby execute this
Letter of Intent.
 
"Sole Owner"
Jeffery Peck
 
"Buyer"
Green Energy Live, Inc.
          /s/Jeffery Peck 11/12/08 /s/Karen Clark 11/13/08 Jeffery Peck Date
Karen Clark
President
Date

 